Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

AGREEMENT dated this 14th day of April, 2017 and effective as of the 1st day of
May, 2017 (the “Effective Date”) by and between TSR, Inc., a Delaware
corporation, with offices at 400 Oser Avenue, Hauppauge, New York 11788
(hereinafter called the “Corporation”), and Christopher Hughes, residing at 18
Westview Road, Northport, NY (hereinafter called “Executive”).

 

WITNESSETH:

 

WHEREAS, Executive is employed by the Corporation pursuant to the terms of an
employment agreement effective as of the 1st day of March, 2012 between
Executive and the Corporation, as amended by the amendment to employment
agreement effective as of the 28th day of February, 2017 and as further amended
by amendment no. 2 to employment agreement effective as of the 31st day of
March, 2017 (the “Prior Employment Agreement”);

 

WHEREAS, the term of the Prior Employment Agreement is scheduled to expire, in
accordance with its terms, on April 30, 2017; and

 

WHERAS, the Corporation desires to continue to employ Executive following the
expiration of the Prior Employment Agreement and Executive is willing to
undertake such continued employment on the terms and subject to the conditions
hereinafter set forth.

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties hereto agree as follows:

 

1.            The Corporation hereby continues to employ Executive as President
of TSR Consulting Services, Inc. and Senior Vice President of the Corporation or
such other position as he may be appointed to by the Board of Directors, with
the Corporation or any subsidiary thereof to perform such duties on behalf of
the Corporation and TSR Consulting Services, Inc. as the Chairman may from time
to time determine.

 

2.            Executive hereby accepts such continued employment and agrees that
throughout the period of his employment hereunder, he will devote his full time,
attention, knowledge and skills, faithfully, diligently and to the best of his
ability, in furtherance of the business of the Corporation and to promote the
interest of the Corporation, will perform the duties assigned to him pursuant to
Paragraph 1 hereof, subject, at all times, to the direction and control of the
Chairman of the Board of Directors of the Corporation and the Corporation’s
Board of Directors. Executive shall at all times be subject to, observe and
carry out such rules, and regulations as the Corporation from time to time shall
establish. During the period of Executive’s employment hereunder, Executive
shall not be entitled to additional compensation for serving in any office of
the Corporation or any of its subsidiaries to which he is elected, including
without limitation as a director of the Corporation.

 

3.            Executive shall be employed hereunder for a term of five (5)
years, one (1) month commencing as of the 1st day of May, 2017 and ending on the
31st day of May, 2022 (the “Term”), unless his employment is terminated prior to
the expiration of the Term pursuant to the provisions hereof.

 



 1 

 

 

4.            (a)            As full compensation for his services hereunder,
the Corporation will pay to Executive a salary (the “Base Salary”) at the rate
of Three Hundred Fifty Thousand ($350,000) Dollars per annum, payable in equal
installments in arrears no less frequently than semi-monthly. The Corporation’s
Compensation Committee of the Board of Directors (the “Compensation Committee”)
will review Executive’s Base Salary on an annual basis and the Board of
Directors of the Corporation may, in its sole discretion, increase Executive’s
Base Salary. In addition, the Compensation Committee shall in good faith, after
the end of each fiscal year (commencing with the fiscal year ending May 31,
2018) consider and cause the Corporation to grant to Executive a discretionary
bonus, which may be based upon standards which the Chairman of the Corporation,
subject to the approval of the Compensation Committee, shall establish with
Executive at the beginning of the each fiscal year commencing after the
effective date of this Agreement (i.e., commencing with the fiscal year
beginning June 1, 2017) and which standards may be modified thereafter with the
approval of the Compensation Committee. The bonus provided for hereunder shall
be payable by the Corporation to Executive within 120 days of the end of the
applicable fiscal year, for the period to which such bonus relates, subject to
Executive's continued employment with the Corporation from the date hereof
through the date that is the day immediately following the last day of such
applicable fiscal year. The Corporation shall pay to Executive as an advance
payment of the bonus within 30 days after the end of each fiscal quarter (other
than the fourth fiscal quarter) an amount equal to the bonus which would have
been earned through the end of such fiscal quarter, based on any standards
approved by the Compensation Committee, subject to Executive’s continued
employment with the Corporation on the applicable payment date. Each such
advance payment of the bonus shall be approved by the Compensation Committee
unless it is paid in accordance with a formula approved in advance for such
fiscal year. In the event that following any fiscal quarter or following
completion of the Corporation’s audited financial statements, any advance
payment of the bonus previously paid with respect to any fiscal year (or portion
thereof) exceeds the amount that Executive is entitled to through the end of
such fiscal quarter or fiscal year, Executive shall promptly return such excess.
Executive’s bonus for the fiscal year ending May 31, 2017 only shall continue to
be determined and paid in accordance with Paragraph 4(a) of the Prior Employment
Agreement.

 

(b)            In addition, Executive shall be entitled to continue to
participate, to the extent he is eligible under the terms and conditions
thereof, in any pension, profit-sharing, retirement, hospitalization, insurance,
medical services, or other employee benefit plan generally available to
executives of the Corporation which may be in effect from time to time during
the period of his employment hereunder. The Corporation shall be under no
obligation to institute or continue the existence of any such employee benefit
plan. Executive is entitled to executive medical benefits and also shall be
entitled to a car (leased or owned at sole discretion of the Corporation) in
such amounts for the car as shall be determined by the Board of Directors of the
Corporation. Any or all of such entitlements in the preceding sentence may be
discontinued at the end of any contract year at the discretion of the Chairman.

 



 2 

 

 

5.            The Corporation shall reimburse Executive for all expenses
reasonably incurred by him in connection with the performance of his duties
hereunder and in connection with the business of the Corporation, upon the
submission to the Corporation of appropriate vouchers therefore and approval
thereof by the Treasurer of the Corporation. Such reimbursements shall be
subject to the expense reimbursement policies of the Corporation, which are in
effect from time to time. Executive shall be entitled to three (3) weeks’
vacation time per annum in accordance with the regular procedures of the
Corporation governing executive officers as determined from time to time by the
Corporation's Board of Directors.

 

6.            (a)            Notwithstanding any provision contained herein to
the contrary, if on or after the date hereof and prior to the end of the Term,
Executive is terminated for “Cause” (as defined below) then the Board of
Directors of the Corporation shall have the right, on behalf of the Corporation,
to give notice of termination of Executive’s services hereunder as of a date to
be specified in such notice and this Agreement shall terminate as of the date so
specified. Termination for “Cause” shall mean Executive shall (i) be convicted
of, or plead guilty or nolo contendere to, any crime constituting a felony, (ii)
engage in willful misconduct that is materially injurious to the Corporation,
(iii) commit an act of fraud against the Corporation or (iv) materially breach
any term of this Agreement or any written policy established by the
Corporation’s Board of Directors and fail to correct such breach within ten days
after written notice of commission thereof. For purposes of the definition of
“Cause” above, no act or failure to act, on the part of Executive, shall be
considered “willful” unless it is done, or omitted to be done, by Executive in
bad faith. Any act, or failure to act, based upon authority given by the Board
of Directors of the Corporation or based upon the advice of counsel for
Corporation shall be conclusively presumed to be done, or omitted to be done, by
Executive in good faith. Executive’s termination of employment shall not be for
“Cause” unless and until there shall have been a resolution duly adopted by the
Board of Directors of the Corporation finding that, in the good faith opinion of
such Board of Directors, the conduct or events described in any of the
subparagraphs (i) through (iv) above have been engaged in or occurred, as
applicable.

 

(b)            If, during the Term, Executive is unable to perform his duties
hereunder on account of illness, accident or other physical or mental incapacity
and such illness or other incapacity shall continue for a period of six (6)
consecutive months or an aggregate of one hundred and eighty (180) days in any
consecutive twelve (12) month period, the Corporation shall have the right, on
fifteen (15) days written notice (given after such period) to Executive, to
terminate this Agreement. In such event, the Corporation shall be obligated to
pay to Executive his Base Salary and approved expenses for the calendar month in
which such termination occurs. However, if prior to the date specified in such
notice, Executive's illness or incapacity shall have terminated and he shall
have taken up the performance of his duties hereunder, Executive shall be
entitled to resume his employment hereunder, as though such notice had not been
given.

 

(c)            In the event of Executive's death during the Term, this Agreement
shall terminate immediately, and Executive's legal representatives shall be
entitled to receive his Base Salary for the calendar month during which his
death shall have occurred together with any unpaid, approved expenses as
contemplated under Paragraph 5 and as may otherwise be provided under any
insurance policy or similar instrument.

 

(d)            In the event that this Agreement is terminated for “Cause”
pursuant to Paragraph 6(a), then Executive shall be entitled to receive only his
Base Salary for the month in which such termination shall take effect.

 



 3 

 

 

(e)            The Board of Directors of the Corporation may, on behalf of the
Corporation, terminate this Agreement and Executive’s employment hereunder for
any reason other than as provided under Paragraph 6(a), (b), (c), or (d) upon
thirty (30) days’ written notice from the Board of Directors of the Corporation
(on behalf of the Corporation) to Executive and, in such event, provided that
any such employment termination is due solely to an involuntary separation from
service (within the meaning of Section 409A of the Code (as defined below)) of
Executive, the Corporation shall be obligated to pay to Executive an amount
equal to any unpaid, approved expenses as contemplated under Paragraph 5 and,
subject to Executive executing and not revoking during any applicable revocation
period a general release of all claims against the Corporation and its
affiliates in a form reasonably acceptable to the Corporation (the “Release”)
within sixty (60) days of such termination of employment, (i) a severance
payment equal to the sum of (A) two (2) year's salary at the Base Salary plus
(B) two (2) times his bonus for the then current fiscal year, or if that amount
cannot be determined, two (2) times the amount of the bonus paid in the prior
fiscal year (collectively, the “Severance Payment”); provided, further, that the
portion of such Severance Payment that is equal to the Installment Amount (as
defined herein) shall be payable in forty-eight (48) equal semi-monthly
installments pursuant to the Corporation's normal and customary payroll
procedures; provided, however, that (subject to Paragraph 14(a) below) the first
such installment shall be made on the Corporation’s first regular pay date
following the date that the Release becomes effective (and is no longer subject
to revocation) and shall include all amounts that would have been paid on or
prior to the actual commencement date of such payments had the installments
commenced on the first pay date following Executive's date of employment
termination; and provided, further, that the remaining portion of such Severance
Payment (i.e., the amount equal to the Severance Payment less the Installment
Amount) shall be paid, in a lump sum, on the Corporation’s first regular pay
date following the date that the Release becomes effective (and is no longer
subject to revocation) and (ii) continued group health insurance (i.e., group
medical and dental insurance) benefits for Executive in accordance with the
terms of the applicable group health insurance plans of the Corporation, in
which Executive participated immediately prior to such termination, as in effect
from time to time until the earlier of the second anniversary of Executive's
employment termination date or the date Executive is or becomes eligible for
comparable coverage under the group health insurance plans of another employer
(the “Continued Coverage Period”); provided, that, to the extent such group
health insurance coverage is not permissible either by law or the applicable
insurance plan or such coverage would cause the Corporation to incur any excise
tax, reimburse Executive on the first business day of every month during the
first eighteen (18) months of the Continued Coverage Period for the COBRA group
health insurance continuation premiums incurred by Executive, and reimburse
Executive thereafter for the remainder of the Continued Coverage Period for the
premium costs incurred by Executive for comparable health insurance coverage
reasonably acceptable to the Corporation; provided that such monthly
reimbursements by the Corporation of Executive’s COBRA group health care
continuation premiums and Executive’s premium cost for comparable health
insurance coverage, as applicable, shall not exceed the Initial COBRA Cost (as
defined below). As used herein: (A) “Initial COBRA Cost” means the monthly cost
of COBRA for Executive’s continued participation in the Corporation’s group
health and dental insurance plans (to the extent he participated in such group
health insurance plans on the date of Executive’s employment termination) in
effect as of the date of Executive’s employment termination; and (B)
“Installment Amount” means, on the date of Executive's employment termination,
the amount that is the lesser of (i) two times Executive's then annual
compensation and (ii) two times the limit on compensation set forth in Section
401(a)(17) of the Code.

 



 4 

 

 

7.            In the event that during the Term, either Executive’s employment
is terminated without Cause by the Corporation during the six month period prior
to, or within one year after, a Change in Control (as defined below) or
Executive resigns from his employment with the Corporation for Good Reason (as
defined below) upon written notice to the Corporation (which written notice
shall be in accordance with the definition of Good Reason) on, or within one
year after, a Change in Control:

 

(a)            (i)            the Corporation shall pay to Executive his full
salary through the date of termination at the Base Salary in effect at the time
notice of termination or resignation for Good Reason, as applicable, is given
plus his bonus prorated through the date of termination; and

 

(ii)            subject to Executive executing and not revoking during any
applicable revocation period the Release within sixty (60) days of such
termination of employment, in lieu of any further salary or bonus payments to
Executive for periods subsequent to the date of termination, the Corporation
shall pay, on the Corporation’s first regular pay date following the date that
the Release becomes effective (and is no longer subject to revocation) as
severance pay in a lump sum to Executive, an amount equal to:

 

(A)            two (2) times Executive’s annual Base Salary (at the Base Salary
in effect at the date of termination); plus

 

(B)            two (2) times Executive’s bonus for the then current fiscal year,
or if that amount cannot be determined, two (2) times the amount of the bonus
paid in the prior fiscal year.

 

The sum of the amounts set forth above in clauses (a)(ii)(A) and (a)(ii)(B) of
this Paragraph 7 shall be referred to herein as the “Enhanced Severance Amount.”

 

(iii)            the Corporation will provide continued group health insurance
benefits for Executive in accordance with the terms of clause (e)(ii) of
Paragraph 6 of this Agreement.

 

(b)            As used herein, the term “Change in Control” shall mean:

 

(i)any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934 (the “Exchange Act”), which is not
currently a person who controls (within the meaning of Rule 12b-2 promulgated
under the Exchange Act), individually or as a member of a group, the
Corporation, is or becomes (other than, directly or indirectly, as a result of
(A) the death of either Joseph Hughes or Winifred Hughes or (B) the transfer of
securities of the Corporation by Joseph Hughes and/or Winifred Hughes to (i) any
entity owned or controlled, directly or indirectly, by Joseph Hughes and/or
Winifred Hughes or (ii) a trust or similar vehicle) the “beneficial owner” (as
defined in Rule 13d-3 promulgated under the Exchange Act), directly or
indirectly, of securities of the Corporation representing more than 50% of the
combined voting power of the Corporation’s then outstanding securities;

 



 5 

 

 

(ii)the consummation of a merger or consolidation involving the Corporation
resulting in a change of ownership of a majority of the outstanding shares of
capital stock of the Corporation,

 

(iii)the shareholders of the Corporation approve a plan of liquidation or
dissolution of the Corporation, or

 

(iv)the sale or disposition by the Corporation of all or substantially all the
Corporation's assets.

 

(c)            As used in herein, “Good Reason” means the occurrence of any of
the following, in each case, without Executive’s prior consent: (i) a material
breach by the Corporation of the terms of this Agreement; (ii) a material
diminution in Executive’s authority, duties or responsibilities; or (iii) a
relocation by the Corporation of Executive’s principal place of business for the
performance of his duties under this Agreement to a location that is anywhere
outside of a 100 mile radius of the Borough of Manhattan. “Good Reason” shall
not be deemed to exist, however, unless (A) Executive shall have given written
notice to the Corporation specifying in reasonable detail the Corporation’s acts
or omissions that Executive alleges constitute “Good Reason” within sixty (60)
days after the first occurrence of such circumstances (or, if later, the date on
which Executive knows or reasonably should have known of the occurrence of such
circumstances) and the Company shall have failed to cure any such act or
omission within sixty (60) days of receipt of such written notice, and (B)
Executive actually terminates employment within thirty (30) days following the
expiration of the Company’s cure period as set forth above. Otherwise, any claim
of such circumstances as “Good Reason” shall be deemed irrevocably waived by
Executive.

 

(d)            The severance payment and benefits under this Paragraph 7(a)(ii)
above are in lieu of (and not in addition to) any severance payment and benefits
under 6(e) above. Accordingly, to the extent Executive receives any payment(s)
under Paragraph 6(e) above, the Enhanced Severance Amount shall be reduced by
the amount of any payment(s) already received by Executive under Paragraph 6(e).

 

8.            The Corporation and Executive entered into a Maintenance of
Confidence and Non-Compete Agreement on or about March 1, 2012, the terms of
which are hereby expressly incorporated into this Agreement, provided, however,
that the Maintenance of Confidence and Non-Compete Agreement shall continue to
be effective notwithstanding the expiration of the Prior Employment Agreement
and any termination of Executive’s employment thereunder and shall continue in
effect upon expiration or earlier termination of this Agreement, in each case,
pursuant to the terms of the Maintenance of Confidence and Non-Compete
Agreement.

 



 6 

 

 

9.            (a)            The Corporation shall have the right from time to
time to purchase, increase, modify or terminate insurance policies on the life
of Executive for the benefit of the Corporation, in such amounts as the
Corporation shall determine in its sole discretion.

 

(b)            In connection with Paragraph 9(a) above, Executive shall, at such
time or times and at such place or places as the Corporation may reasonably
direct, submit himself to such physical examinations and Executive shall deliver
such documents as the Corporation may deem necessary or desirable.

 

10.          Executive shall hold in a fiduciary capacity for the benefit of the
Corporation all information, knowledge and data relating to or concerned with
its operations, sales, business and affairs, and he shall not, at any time
hereafter, use, disclose or divulge any such information, knowledge or data to
any person, firm or corporation other than the Corporation or its designees or
except as may otherwise be required in connection with the business and affairs
of the Corporation.

 

11.          The parties hereto acknowledge that Executive’s services are unique
and that, in the event of a breach by Executive of any of his obligations under
this Agreement, the Corporation may not have an adequate remedy at law.
Accordingly, in the event of any such breach or threatened breach by Executive,
the Corporation shall be entitled to seek such equitable and injunctive relief
as may be available to restrain Executive from the violation of the provisions
thereof. Nothing herein shall be construed as prohibiting the Corporation from
pursuing any other remedies at law or in equity for such breach or threatened
breach, including the recovery of damages and the immediate termination of the
employment of Executive hereunder.

 

12.          This Agreement together with the Maintenance of Confidence and
Non-Compete Agreement, constitute the entire agreement of the parties hereto
with respect to the subject matter hereof and no amendment or modification
hereof shall be valid or binding unless made in writing and signed by the party
against whom enforcement thereof is sought.

 

13.          Any notice required, permitted or desired to be given pursuant to
any of the provisions of this Agreement shall be deemed to have been
sufficiently given or served for all purposes if delivered in person or sent by
certified mail, return receipt requested, postage and fees prepaid as follows:

 

If to the Corporation at:

 

Chairman of the Board

TSR, Inc.

400 Oser Avenue Suite 150

Hauppauge, New York 11788

 

With a copy to:

 

Mr. John Sharkey

Vice President of Finance

TSR, Inc.

400 Oser Avenue Suite 150

Hauppauge, New York 11788

 



 7 

 

 

If to Executive at:

 

Mr. Christopher Hughes

18 Westview Road

Northport, New York

 

Either of the parties hereto may at any time and from time to time change the
address to which notice shall be sent hereunder by notice to the other party
given under this Paragraph 13. The date of the giving of any notice sent by mail
shall be the date of the posting of the mail.

 

14.           (a)            If at the time of any separation from service,
Executive is a "specified employee" within the meaning of Section
409A(a)(2)(B)(i) of the Internal Revenue Code of 1986 (as amended) (the “Code”)
and regulations thereunder, to the minimum extent required to satisfy Section
409A(a)(2)(B)(i) of the Code and regulations thereunder, any payment or
provision of benefits to Executive in connection with his separation from
service (as determined for purposes of Section 409A of the Code) shall be
postponed and paid in a lump sum on the first business day following the date
that is six months after Executive's separation from service (or the date of
Executive’s death if earlier) (the “409A Deferral Period”), and the remaining
payments due to be made in installments or periodically after the 409A Deferral
Period shall be made as otherwise scheduled. Further, notwithstanding anything
set forth in Paragraph 6(e) or Paragraph 7 above to the contrary, if the 60 day
period in which the Release must become effective (and no longer subject to
revocation) covers more than one calendar year, then (a) if Paragraph 6(e) above
is applicable, the first payment of the Installment Amount will commence, and
the amount equal to the Severance Payment less the Installment Amount will be
paid, in the second calendar year (on the first regular pay date of such
calendar year following the date that Release becomes effective is no longer
subject to revocation) and (b) if Paragraph 7 is applicable, the Enhanced
Severance Payment will be paid in the second calendar year (on the first regular
pay date of such calendar year following the date that the Release becomes
effective and is no longer subject to revocation), in each case, unless such
later date is required by this Paragraph 14(a) above), regardless of whether the
Release becomes effective in the first or second calendar year.

 

(b)            References under this Agreement to Executive's termination of
employment shall be deemed to refer to the date upon which Executive has
experienced a “separation from service” within the meaning of Section 409A of
the Code. All payments made under this Agreement shall constitute "separate
payments" for purposes of Section 409A of the Code. To the extent any
reimbursements or in-kind benefits due to Executive under this Agreement
constitute "deferred compensation" under Section 409A of the Code, any such
reimbursements or in-kind benefits shall be paid to Executive in a manner
consistent with Treas. Reg. Section 1.409A-3(i)(l)(iv).

 

15.          Neither this Agreement nor the right to receive any payments
hereunder may be assigned by Executive. This Agreement shall be binding upon
Executive, his heirs, executors and administrators and upon the Corporation, its
successors and assigns.

 



 8 

 

 

16.          No course of dealing nor any delay on the part of the Corporation
in exercising any rights hereunder shall operate as a waiver of any such rights.
No waiver of any default or breach of this Agreement shall be deemed a
continuing waiver or a waiver of any other breach or default.

 

17.          This Agreement shall be governed, interpreted and construed in
accordance with the laws of the State of New York applicable to agreements
entered into and to be performed entirely therein.

 

18.            If any clause, paragraph, section or part of this Agreement shall
be held or declared to be void, invalid or illegal, for any reason, by any court
of competent jurisdiction, such provisions shall be ineffective but shall not in
any way invalidate or affect any other clause, paragraph, section or part of
this Agreement.

 

19.          Notwithstanding any other provision of this Agreement, the
Corporation may withhold from amounts payable under this Agreement all federal,
state, local and foreign taxes that are required to be withheld by applicable
laws or regulations.

 

20.          Executive acknowledges that he is not subject to any agreement,
which would in any way restrict him from carrying out his employment as
contemplated hereunder.

 

21.          Effective as of the Effective Date, this Agreement supersedes the
Prior Employment Agreement. However, in the event Executive does not remain
employed by the Corporation through the last day of the term of the Prior
Employment Agreement, this Agreement shall be deemed null and void ab initio.

 

[Signatures appear on the following page]

 



 9 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day in year first above written.

 



Executive       /s/ Christopher Hughes   Christopher Hughes       TSR, Inc.    
    By: /s/ Joseph F. Hughes          Name: Joseph F. Hughes   Title: Chairman  

 

 

10 



 

 